Appeal Reinstated and Order filed March 27, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00667-CV
                                  ____________

  ARTHUR F. PRESTON, INDIVIDUALLY AND AS TRUSTEE OF THE
      ARTHUR F. PRESTON TRUST UTA DATED MARTCH 1, 1988,
                            Appellant

                                        V.

                   STEPHANIE ANN PRESTON, Appellee


                   On Appeal from the 284th District Court
                          Montgomery County, Texas
                    Trial Court Cause No. 11-11-12525 CV


                                    ORDER
      On December 12, 2013, the parties filed a joint motion to abate the appeal to
permit them to effectuate a settlement. We granted the motion and ordered the
appeal abated until March 14, 2014. We ordered that if the parties were successful
in their settlement negotiations, they were to file a motion to dismiss the appeal,
other dispositive motion, or a motion for additional time to file the dispositive
motion, within ten days from the conclusion of the abatement period. Our order
also permitted any party to file a motion to extend the abatement period to finalize
a settlement. If no settlement agreement was reached, appellant was required to file
his brief at the end of the abatement period.

      To date, no motion to dismiss the appeal or motion to extend the abatement
period has been filed. Accordingly, we ORDER the appeal REINSTATED.
Appellant’s brief shall be due on or before April 24, 2014.



                                   PER CURIAM




                                          2